Exhibit 10.47

GUARANTY

GUARANTY (this “Guaranty”), made as of the 31st day of December 2007, by MF
GLOBAL LTD., a Bermuda corporation, having an address at 717 Fifth Avenue, New
York, New York 10022 (“Guarantor”), to NY-717 FIFTH AVENUE, L.L.C., a Delaware
limited liability company, having an address c/o Equity Office, 717 Fifth
Avenue, New York, New York, 10022 (“Landlord”).

W I T N E S S E T H :

WHEREAS, by Agreement of Lease, dated as of December 31, 2007 (the “Lease”),
Landlord did demise and let to MF GLOBAL HOLDINGS USA INC. (“Tenant”), and
Tenant did hire and take from Landlord, the entire ninth (9th), the entire
eleventh (11th) and the entire twelfth (12th) floor, as more particularly
identified in the Original Lease (the “Premises”), in the building known as and
by the street address of 717 Fifth Avenue, New York, New York (the “Building”);
and

WHEREAS, for ten dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and to induce Landlord
to accept the Lease as aforesaid, Guarantor hereby covenants and agrees as
follows:

(I) Guarantor hereby unconditionally, absolutely and irrevocably guarantees to
Landlord the prompt payment when due of Tenant pursuant to the Lease (as the
same may be amended from time to time) of all monetary obligations of Tenant
including, without limitation, all Gross Rent (as such term is defined in the
Lease) and other sums payable by Tenant thereunder and the full and faithful
performance and observance by Tenant of all of the terms, covenants, conditions,
agreements and obligations now or hereafter to be paid, performed and/or
observed by Tenant pursuant to the Lease, in each case in strict accordance with
the terms of the Lease (all such terms, covenants, conditions, agreements and
obligations being herein collectively referred to as the “Obligations”) and
agrees to pay on demand any and all expenses (including reasonable counsel fees)
and disbursements (including, without limitation, all court costs, filing fees,
recording costs and all other costs and expenses incurred in connection
therewith) incurred by Landlord in enforcing its rights under this Guaranty.
Without limiting the generality of the foregoing definition of “Obligations” in
the prior sentence, Guarantor’s liability under this Guaranty shall extend to
all amounts that constitute part of the Obligations and would be owed by Tenant
to Landlord under the Lease but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving Tenant.

(II) Guarantor guarantees that the Obligations will be paid strictly in
accordance with the terms of the Lease, regardless of any law, statute, rule,
regulation, decree or order now or hereafter in effect in any jurisdiction
affecting or purporting to affect in any manner any of such terms or the rights
or remedies of Landlord with respect thereto. The obligations of Guarantor under
this Guaranty (i) are independent of the Obligations and (ii) shall not be
offset by any amounts held by Landlord as security for Tenant’s obligations
under the Lease. The liability of Guarantor under this Guaranty shall be
absolute and unconditional, shall not be



--------------------------------------------------------------------------------

affected, released, terminated, discharged or impaired, in whole or in part, by,
and Landlord may proceed to exercise any right or remedy hereunder, irrespective
of:

(i) any lack of genuineness, regularity, validity, legality or enforceability,
or the voidability, of the Lease or any other agreement or instrument relating
thereto;

(ii) any amendment, modification or extension of the terms of the Lease,
including the exercise of any option or the substitution of any space for all or
any portion of the Premises;

(iii) any change in the time, manner or place of payment, performance or
observance of all or any of the Obligations or any extensions of time for
payment, performance or observance, whether in whole or in part, of the terms of
the Lease on the part of Tenant to be paid, performed or observed, as
applicable;

(iv) any amendment or waiver of, or any assertion or enforcement or failure or
refusal to assert or enforce, or any consent or indulgence granted by Landlord
with respect to a departure from, any term of the Lease, including, without
limiting the generality of the foregoing, the waiver of any default by Tenant,
or the making of any other arrangement with, or the accepting of any
compensation or settlement from, Tenant unless the settlement is expressly
stated to accrue to the benefit of Guarantor as well;

(v) any failure or delay of Landlord to exercise, or any lack of diligence in
exercising, any right or remedy with respect to the Lease;

(vi) any dealings or transactions between Landlord and Tenant, whether or not
Guarantor shall be a party to or cognizant of the same;

(vii) the exercise of any right or remedy under the Lease, or the obtaining of
any judgment against Tenant, or the taking of any action to enforce the same;

(viii) any bankruptcy, insolvency, assignment for the benefit of creditors,
receivership, trusteeship or dissolution of or affecting Tenant;

(ix) any exchange, surrender or release, in whole or in part, of any security
which may be held by Landlord at any time for or under the Lease or in respect
of the Obligations;

(x) any other guaranty now or hereafter executed by Guarantor or any other
guarantor or the release of any other guarantor from liability for the payment,
performance or observance of any of the Obligations or any of the terms of the
Lease on the part of Tenant to be paid, performed or observed, as applicable,
whether by operation of law or otherwise;

(xi) any rights, powers or privileges Landlord may now or hereafter have against
any person, entity or collateral in respect of the Obligations;

(x) Landlord’s consent to any assignment/or successive assignments of the Lease
by Tenant, or to the subletting of all or any portion of the Premises;

 

2



--------------------------------------------------------------------------------

(xi) the failure to give Guarantor any notices whatsoever; or

(xii) any other circumstance which might in any manner or to any extent
constitute a defense available to Tenant, or vary the risk of Guarantor, or
might otherwise constitute a legal or equitable discharge or defense available
to a surety or guarantor, whether similar or dissimilar to the foregoing;

all from time to time before or after any default by Tenant under the Lease, and
with or without further notice to or assent from Guarantor. This Guaranty shall
continue to be effective or be reinstated, as the case may be, and the rights of
Landlord hereunder shall continue with respect to, any Obligation (or portion
thereof) at any time paid by Tenant which shall thereafter be required to be
restored or returned by Landlord upon the insolvency, bankruptcy or
reorganization of Tenant, or for any other reason, all as though such Obligation
(or portion thereof) had not been so paid or applied.

3. Guarantor represents and warrants to Landlord as follows:

(a) Guarantor is a duly organized and validly existing corporation under the
laws of the jurisdiction indicated on page 1 in respect of Guarantor, and
Guarantor has full power, authority and legal right to execute and deliver this
Guaranty and to perform fully and completely all of its obligations hereunder;

(b) the execution, delivery and performance of this Guaranty by Guarantor has
been duly authorized by all necessary corporate action, will not violate any
provision of any law, regulation, order or decree of any governmental authority,
bureau or agency or of any court binding on Guarantor, or any provision of the
charter or by-laws of Guarantor, or of any contract, undertaking or agreement to
which Guarantor is a party or which is binding upon Guarantor or any of its
property or assets and will not result in the imposition or creation of any
lien, charge or encumbrance on, or security interest in, any of its property or
assets pursuant to the provisions of any of the foregoing;

(c) all necessary resolutions, consents, licenses, approvals and authorizations
of any person or entity required in connection with the execution, delivery and
performance of this Guaranty have been duly obtained and are in full force and
effect;

(d) this Guaranty has been duly executed and delivered by a duly authorized
officer of Guarantor and constitutes a legal, valid and binding obligation of
Guarantor enforceable against it in accordance with its terms, subject as to
enforcement of remedies to any applicable bankruptcy, reorganization, moratorium
or other laws affecting the enforcement of creditors’ rights generally and
doctrines of equity affecting the availability of specific enforcement as a
remedy; and

(e) Guarantor owns 100% of the legal and beneficial interest of Tenant.

4. Guarantor hereby waives (i) the right to trial by jury in any action or
proceeding of any kind arising on, under, out of, or by reason of or relating,
in any way, to this Guaranty or the interpretation, breach or enforcement
hereof, and (ii) the right to interpose any setoff or counterclaim of any nature
or description in any action or proceeding arising hereunder or with respect to
this Guaranty.

 

3



--------------------------------------------------------------------------------

5. Without limiting Guarantor’s obligations elsewhere under this Guaranty, if
Tenant, or Tenant’s trustee, receiver or other officer with similar powers with
respect to Tenant, rejects, disaffirms or otherwise terminates the Lease
pursuant to any bankruptcy, insolvency, reorganization, moratorium or any other
law affecting creditors’ rights generally, Guarantor shall, upon request of
Landlord given within thirty (30) days next following any such rejection,
disaffirmance or termination (and actual notice thereof in the event of a
disaffirmance or rejection or in the event of such termination), be deemed to
have assumed, from and after the date such rejection, disaffirmance or other
termination of the Lease is deemed effective, all obligations and liabilities of
Tenant under the Lease to the same extent as if Guarantor had been originally
named instead of Tenant as a party to the Lease and the Lease had never been so
rejected, disaffirmed or otherwise terminated. Guarantor, upon such assumption,
shall be obligated to perform and observe all of the covenants whether
theretofore accrued or thereafter accruing and Guarantor shall be subject to any
rights or remedies of Landlord which may have theretofore accrued or which may
thereafter accrue against Tenant on account of any default under the Lease,
notwithstanding that such defaults existed prior to the date Guarantor was
deemed to have automatically assumed the Lease or that such rights or remedies
are unenforceable against Tenant by reason of such rejection, disaffirmance or
other termination. Guarantor shall confirm such assumption at the request of
Landlord upon or after such rejection, disaffirmance or other termination, but
the failure to do so shall not affect such assumption. Guarantor, upon the
assumption of the Lease, shall have all of the rights of Tenant under the Lease
(to the extent permitted by law). Neither Guarantor’s obligation to make payment
in accordance with this Guaranty nor any remedy for the enforcement thereof
shall be impaired, modified, changed, stayed, released or limited in any manner
by any impairment, modification, change, release, limitation or stay of the
liability of Tenant or its estate in bankruptcy or any remedy for the
enforcement thereof, resulting from the operation of any present of future
provision of the Bankruptcy Code of the United States or other statute or from
the decision of any court interpreting any of the same, and Guarantor shall be
obligated under this Guaranty as if no such impairment, stay, modification,
change, release or limitation had occurred.

6. Guarantor shall be jointly and severally liable with Tenant. Landlord may
commence any action or proceeding based upon this Guaranty directly against
Tenant alone, or jointly against Tenant and Guarantor, or against Guarantor
alone without first prosecuting or exhausting any remedy or claim against
Tenant.

7. Any and all amounts required to be paid by Guarantor hereunder shall be paid
in lawful money of the United States of America and in immediately available
funds to Landlord. All payments by Guarantor shall be made for the benefit of
Landlord in accordance with the terms herein set forth without setoff or
counterclaim.

8. In the event Guarantor shall pay any charge payable under the Lease or shall
perform or observe any covenant in the Lease on the part of Tenant to be paid,
performed or observed, as applicable, Landlord shall be deemed to and does
hereby accept such payment, performance or observance, as applicable, as
remedying the non-payment, non-performance or non-observance of the applicable
covenant under the Lease on the part of Tenant to be paid, performed or
observed, as applicable.

 

4



--------------------------------------------------------------------------------

9. Guarantor hereby waives all rights of subrogation and any claim or other
rights that it may now or hereafter acquire against either Tenant or any insider
guarantor that arise from the existence, payment, performance or enforcement of
Guarantor’s obligations under this Guaranty or any other documents executed in
connection herewith (collectively the “Guaranty Documents”), including, without
limitation, any right of reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Landlord
against either Tenant or any other insider guarantor, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from either Tenant
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right. If any amount shall be paid to Guarantor in
violation of the preceding sentence at any time prior to the indefeasible cash
payment in full of all amounts payable under this Guaranty, such amount shall be
held in trust for the benefit of Landlord and shall forthwith be paid to
Landlord to be credited and applied to all amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Lease and the
Guaranty Documents, or to be held as collateral for any amounts payable under
this Guaranty thereafter arising. Guarantor acknowledges that it has and will
receive direct and indirect benefits from the Lease and the Guaranty Documents
and that the waiver set forth in this subsection is knowingly made in
contemplation of such benefits. This Guaranty shall continue to be effective or
be reinstated, as the case may be, if at any time payment of any of the
Obligations is rescinded or must otherwise be returned by Landlord upon the
insolvency, bankruptcy or reorganization of Tenant, or otherwise, all as though
such payment had not been made.

10. No amendment or waiver of any provision of this Guaranty nor consent to any
departure by Guarantor therefrom shall in any event be effective unless the same
shall be in writing and signed by Landlord, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No delay on the part of Landlord in exercising any rights
hereunder or failure to exercise the same shall operate as a waiver of such
rights and no notice to or demand on Guarantor shall be deemed to be a waiver of
the obligation of Guarantor or of the right of Landlord to take further action
without notice or demand. The maintenance of any action or proceeding by
Landlord to recover any sum or sums that may be or become due under the Lease
and to secure the performance of any of the other terms, covenants and
conditions of the Lease shall not preclude Landlord from thereafter instituting
and maintaining subsequent actions or proceedings for any subsequent default or
defaults of Tenant under the Lease.

11. All rights and remedies of Landlord under this Guaranty shall be cumulative
and may be exercised singly or concurrently.

12. Guarantor agrees that it will, at any time and from time to time, within ten
(10) days following request by Landlord, execute and deliver to Landlord a
statement certifying that this Guaranty is unmodified and in full force and
effect (or if modified, that the same is in full force and effect as modified
and stating such modifications).

 

5



--------------------------------------------------------------------------------

13. Any notices, demands, requests, consents or other communications given or
required to be given under or in connection with this Guaranty (“Notices”) shall
be effective only if in writing and

(a) if to Guarantor, then sent by registered or certified mail, return receipt
requested, postage prepaid, or by reputable overnight courier, to the address
set forth above Attention: General Counsel, or to such other address as
Guarantor may designate for such purpose by like notice with a copy to Hughes
Hubbard & Reed LLP, One Battery Park Place, New York, New York 10009, Attention:
Samuel Sultanik, Esq.; or

(b) if to Landlord, sent by registered or certified mail, return receipt
requested, postage prepaid, or by reputable overnight courier, addressed to
Landlord’s address as set forth in this Guaranty to the attention of Property
Manager and The Blackstone Group, 345 Park Avenue, New York, New York 10154,
Attention: Marshall K. Findley and Adam Goldenberg and Equity Office, Two North
Riverside Plaza, Suite 2100, Chicago, Illinois 60606, Attention: General Counsel
or to such other addresses as Landlord may designate for such purpose by like
notice; with a copy of default notices to Schulte Roth & Zabel LLP, 919 Third
Avenue, New York, New York 10022, Attention: Robert S. Nash, Esq., or to such
other address(es); and

(c) if to Tenant, then sent by registered or certified mail, return receipt
requested, postage prepaid, or by reputable overnight courier, addressed to
Tenant at the Premises Attention: General Counsel or to such other address as
Tenant may designate for such purpose by like notice, or delivered by hand to
Tenant at the Premises or at the address to which a mailed notice would be sent
pursuant to this clause (c), with a copy to Hughes Hubbard & Reed LLP, One
Battery Park Place, New York, New York 10004, Attention: Samuel Sultanik, Esq.

Any such bill, statement, notice, demand, request, consent or other
communication shall be deemed to have been rendered or given (a) on the date
delivered, if delivered by hand, or (b) on the earlier of (x) the date actually
received or (y) the third (3rd) business day after mailing if sent by registered
or certified mail, or (c) the next business day, if sent by reputable overnight
courier.

14. This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until payment, performance and/or observance in full of the
Obligations and all other amounts payable under this Guaranty, (ii) be binding
upon Guarantor, its successors and assigns, and (iii) inure to the benefit of
and be enforceable by Landlord and its successors, transferees and assigns or by
any person to whom Landlord’s interest in the Lease may be assigned. Wherever in
this Guaranty reference is made to Landlord or Tenant, the same shall be deemed
to refer also to the then successor or assign of Landlord or Tenant.

15. This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to agreements made and to be performed
entirely within said state.

16. If any term, covenant, condition or provision of this Guaranty or the
application thereof to any circumstance or to Guarantor shall be invalid or
unenforceable to any

 

6



--------------------------------------------------------------------------------

extent, the remaining terms, covenants, conditions and provisions of this
Guaranty or the application thereof to any circumstances or to Guarantor other
than those as to which any term, covenant, condition or provision is held
invalid or unenforceable, shall not be affected thereby and each remaining term,
covenant, condition and provision of each, shall not be affected thereby and
each remaining term, covenant, condition and provision of this Guaranty shall be
valid and shall be enforceable to the fullest extent permitted by law.

17. (a) To the extent Guarantor or any of his property has, or may hereafter
acquire, directly or indirectly, any right of immunity from the jurisdiction of
any court or from any legal process (including immunity from attachment prior to
judgment) on the grounds of diplomatic status, sovereignty or any other claims
for immunity, Guarantor hereby irrevocably waives any such right or immunity in
respect of its obligations arising under or in connection with this Guaranty.
Guarantor represents and warrants to Landlord that it is not now entitled,
directly or indirectly, to any such diplomatic or sovereign immunity or any
other form of immunity and agrees that, should Landlord bring any suit, action
or proceeding in the State of New York or any other jurisdiction to enforce any
obligation or liability of Guarantor arising under or in connection with this
Guaranty, no such immunity will be claimed by or on behalf of Guarantor.

(b) All disputes arising out of or relating to this Guaranty and all actions to
enforce this Guaranty may be adjudicated in the state courts of New York or the
federal courts sitting in The City of New York and Guarantor hereby irrevocably
submits to the jurisdiction of such courts in any suit, action or proceeding
arising out of or relating to this Guaranty or in any action to enforce this
Guaranty. So far as is permitted under applicable law, this consent to personal
jurisdiction shall be self-operative and no further instrument or action, other
than service of process in one of the manners specified in this Section 17, or
as otherwise permitted by law, shall be necessary in order to confer
jurisdiction upon Guarantor in any such court.

(c) Provided that service of process is effected upon Guarantor in one of the
manners hereafter specified or as otherwise permitted by law, Guarantor
irrevocably waives, to the fullest extent permitted by law, and agrees not to
assert, by way of motion, as a defense or otherwise (i) any objection which it
may have or may hereafter have to the laying of the venue of any such suit,
action or proceeding brought in any court which is mentioned in Section 17(b) or
(ii) any claim than any such suit, action or proceeding brought in such a court
has been brought in an inconvenient forum. Provided that service of process is
effected upon Guarantor in one of the manners specified in this Section 17 or as
otherwise permitted by law, Guarantor agrees that any final judgment from which
Guarantor has not or may not appeal or further appeal in any such suit, action
or proceeding brought in such a court shall be conclusive and binding upon
Guarantor and may, so far as is permitted under the applicable law, be enforced
in any domestic or foreign courts to the jurisdiction of which Guarantor is
subject.

(d) Guarantor hereby consents to process being served in any suit, action or
proceeding relating to this Guaranty either by (i) the mailing of a copy thereof
by registered or certified mail, postage prepaid, return receipt requested, to
Guarantor at the address for Notices, as provided in Section 13(a), or
(ii) personal delivery of a copy thereof to such person on a business day at its
address for Notices, as provided in Section 13(a). Guarantor hereby designates,
appoints and empowers Howard Schneider, 717 Fifth Avenue, 9th Floor, New York,

 

7



--------------------------------------------------------------------------------

New York 10022, as its true and lawful agent for service of process to receive
and accept on its behalf service of process in any suit, action or proceeding
with respect to or arising out of this Guaranty brought in any court located in
the State of New York.

(e) Guarantor shall execute and deliver to Landlord all such further instruments
as may be necessary to make effective any provision of this Section 1.

(f) Nothing in this Section 17 shall affect the right of Landlord to serve
process in any manner permitted by law or limit the right of Landlord pursuant
to applicable law to bring proceedings against Guarantor in the courts of any
jurisdiction or jurisdictions.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor and Tenant have executed and delivered this
Guaranty as of the date first above written.

 

GUARANTOR

MF GLOBAL LTD.

By:

 

/s/ Thomas M. Harte

Name:

 

Thomas M. Harte

Title:

 

EVP

TENANT

MF GLOBAL HOLDINGS USA INC.

By:

 

/s/ Ira Polk

Name:

 

Ira Polk

Title:

 

President & CFO